Citation Nr: 1530423	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-25 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a disability of the left shoulder.



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2004 to January 2012.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

The Veteran's claims folder is in the electronic Virtual VA and Veterans Benefits Management System files.  All considerations concerning this appeal should be undertaken with knowledge of the contents of those electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ denied the Veteran's left shoulder claim based on the opinion of a VA physician, which indicated that he had no current disability of the left shoulder.  The physician completed a general pre-discharge medical examination of the Veteran in October 2011.  In his written report, the examiner described the Veteran's complaints of a bilateral shoulder condition which, according to the Veteran, had worsened since its inception during service.  The Veteran described mild to moderate pain in both shoulders.  But the examiner could find no functional impairments and no evidence to support a specific diagnosis for the left shoulder.  In the examiner's opinion, the Veteran's left shoulder was normal.

The Veteran's Department of Defense Form 214 verifies that he served in Iraq.  He received the Combat Action Ribbon.  In some circumstances, when a Persian Gulf Veteran exhibits objective indications of chronic disability, such as joint pain, that may be manifestations of undiagnosed illness, VA may award service-connection for disability despite the absence of a diagnosis of a specific disability.  See 38 C.F.R. § 3.317 (2014).  As the Veteran complains of joint pain but has no diagnosable disability of the left shoulder, additional examination is necessary to determine if service connection is warranted for an undiagnosed illness.  

Updated treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and authorize VA to obtain any medical records detailing treatment for his left shoulder.  With the Veteran's assistance, any outstanding, relevant private and VA records identified by the Veteran should be obtained.  All attempts to obtain records should be documented in the claims folder.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his complaints of left shoulder pain.  The claims file should be provided to and reviewed by the examiner.  Any indicated testing should be performed.  The examiner is asked to address the following:

(a) Does the Veteran have a diagnosable disability of the left shoulder? 
(b) If the Veteran has a diagnosable disability of the left shoulder, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in or is in any way related to his military service?
(c) If the Veteran does not have a diagnosable disability of the left shoulder, please detail the symptoms the Veteran complains of (e.g., pain) and specifically note if there are objective indications of chronic disability (to include due to undiagnosed illness).  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  

A complete rationale should be provided for all opinions offered by the examiner.  If the examiner cannot offer any opinion without resorting to speculation, he or she should explain why an opinion cannot be offered and what additional information would be necessary before an opinion could be offered. 

3.  Then, the record should again be reviewed.  The AOJ should specifically consider whether service-connection is warranted for an undiagnosed illness under 38 C.F.R. § 3.317.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






